         Case 4:19-cv-07762-HSG Document 41 Filed 04/24/20 Page 1 of 3




 1    HOGE FENTON JONES & APPEL                       DAVIS WRIGHT TREMAINE LLP
      Alison P. Buchanan (SBN 215710)                 Martin L. Fineman (SBN 104413)
 2    Christen E. Bourne (SBN 312744)                 505 Montgomery Street, Suite 800
      60 South Market Street, Suite 1400              San Francisco, CA 94111-6533
 3
      San Jose, CA 95113-2396                         Telephone: (415) 276-6500
 4    Telephone: (408) 287-9501                       Facsimile: (415) 276-6599
      Facsimile: (408) 287-2583                       Email: martinfineman@dwt.com
 5    Email: alison.buchanan@hogefenton.com
              christen.bourne@hogefenton.com
 6
      Attorneys for Defendant                         Attorneys for Defendants
 7
      CLOUDABILITY, INC.                              APPTIO, INC. and CLOUDABILITY, INC.
 8
      Daniel Remer (SBN 83702)                        Howard Smukler (SBN 135957)
 9    33 Los Pinos                                    532 S. Coronado Street #304
      Nicasio, CA 94946                               Los Angeles, CA 90057
10    Telephone: (415) 235-3202                       Telephone: (855) 900-3440
11    Facsimile: (415) 276-9857                       Email: hsmukler@gmail.com
      Email: dan@danielremer.com
12
      Attorney for Plaintiff                          Attorney for Plaintiff
13    EDWARD MILLER                                   EDWARD MILLER
14

15                                   UNITED STATES DISTRICT COURT
16                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17

18 EDWARD MILLER,                                          Case No. 4:19-cv-07762-HSG
19                     Plaintiff,                          JOINT STATUS UPDATE RE: DISMISSAL
                                                           OF ACTION
20             v.
21 APPTIO, INC. and CLOUDABILITY, INC.,
   et al.,
22                                                         Courtroom: 2
               Defendants.                                 Judge: Hon. Haywood S. Gilliam, Jr.
23

24                                                         Action Filed: November 25, 2019
25

26

27

28

     3797998
                                                       1
                    JOINT STATUS UPDATE RE: DISMISSAL OF ACTION - Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 41 Filed 04/24/20 Page 2 of 3




 1             Plaintiff EDWARD MILLER and Defendants APPTIO, INC. and CLOUDABILITY, INC.

 2 hereby respond to this Court's Order dated April 21, 2020 (Dkt. No. 40), directing the Parties to

 3 provide the Court with a status update explaining when the Parties anticipate filing the stipulation

 4 for dismissal, as contemplated by the Parties' Joint Notice of Settlement (Dkt. No. 39).

 5             A formal written settlement agreement has been prepared and is being reviewed by

 6 Plaintiff's counsel. The Parties anticipate that same will be executed within 15 days of the filing

 7 of this status update. The Parties expect the conditions of settlement to be completed within 30

 8 days of the Parties executing the settlement agreement. As such, the Parties anticipate filing the

 9 stipulation for dismissal within 60 days of the filing of this status update.
10 ///

11 ///

12 ///

13 ///

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     3797998
                                                       2
                  JOINT STATUS UPDATE RE: DISMISSAL OF ACTION - Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 41 Filed 04/24/20 Page 3 of 3




 1    Dated: April 24, 2020                                   Respectfully Submitted,

 2
                                                              By: /s/ Daniel Remer
 3
                                                                     Daniel Remer
 4
                                                              Attorney for Plaintiff
 5                                                            Edward Miller
 6
                                                              By: /s/ Howard Smukler
 7
                                                                     Howard Smukler
 8
                                                              Attorney for Plaintiff
 9                                                            Edward Miller
10                                                            HOGE, FENTON, JONES & APPEL, INC.
11

12                                                            By: /s/ Alison P. Buchanan
                                                                      Alison P. Buchanan
13                                                                    Christen E. Bourne
14                                                            Attorneys for Defendant
15                                                            Cloudability, Inc.

16                                                            DAVIS WRIGHT TREMAINE LLP

17                                                            By: /s/ Martin L. Fineman
                                                                     Martin L. Fineman
18
19                                                            Attorneys for Defendants
                                                              Apptio, Inc. and Cloudability, Inc.
20

21                                               ATTESTATION

22             Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of
23 this document from the other signatories.

24    Dated: April 24, 2020                                   HOGE, FENTON, JONES & APPEL, INC.
25
                                                              By: /s/ Alison P. Buchanan________
26                                                                     Alison P. Buchanan
                                                                       Christen E. Bourne
27
                                                              Attorneys for Defendant
28                                                            Cloudability, Inc.

     3797998
                                                          3
                  JOINT STATUS UPDATE RE: DISMISSAL OF ACTION - Case No. 4:19-cv-07762-HSG
